IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

FERRY ]OSEPI-I, P.A.,
a Delaware professional corporation

Plaintiff,
V?r

C.A. No. CPU4-15-001931

APPU CHACKO,

\X\/\Z\Z\_/\_/\ZL/\_/\Z\./

Defendant.
Submitted: April 11, 2016
Decided: May 18, 2016

james Gaspero,]r., Esquire Appu Chacko

Ferry ]oseph, P.A. 401 Topsfield Road

824 N. Market Street Hockessin, DE 19707
P.O. Box 1351 fef-Repre.renz‘ed Defendanz‘
Wilmington, DE 19899

Afz‘ome)/for P/az'n!zjj’

DECISION AFTER TRIAL

SMALLS, C.J,

In the matter before the Court, Ferry ]oseph, P.A. ("Plaintiff’) seeks to recover
attorney’s fees for legal services it provided to Appu ChaclId.

6 Pl. Ex. 5.

7 Pl, Ex. 5

Defendant ceased making payments, Plaintiff now seeks recovery of the remaining
$4,89().85.
DISCUSSION

In order to prevail on a claim for breach of contract, Plaintiff must prove, by the
preponderance of the evidence, that: (1) an agreement existed between Plaintiff and
Defendant; (2) Defendant breached an obligation imposed by the agreement; and (3) as a
result of that breach, Plaintiff suffered damages.$ It is undisputed that an agreement existed
between the parties, however, the parties dispute whether Plaintiff properly fulfilled its
obligations under the agreement, and whether Plaintiff’ s attorney’s fees were reasonable.

The Court’s ultimate goal in interpreting a contract is "to determine the parties’
shared intent."9 Delaware courts adhere to the objective theory of contract interpretation,
and interpret contracts "as would an objectively reasonable third-party observer."l@

In assessing the reasonableness of attorney’s fees, the Court is entitled to exercises its
discretion, and in doing so, relies on Rule 1.5 of the Delaware Lawyers’ Rules of Professional
Conduct for guidance, which sets forth the factors that the Court should consider when
deciding whether the fees are reasonable.“ The factors are as follows:

(1) The time and labor required, the novelty and difficulty of the
questions involved, and the skill requisite to perform the legal
service properly; (2) the like]ihood, if apparent to the client, that
the acceptance of the particular employment will preclude other
employment by the lawyer; (3) the fee customarily charged in the

locality for similar legal services; (4) the amount involved and the
results obtained; (5) the time lirnitations imposed by the client or

_=1

 

3 VLIW Tec'/Jno/o., 948 A.Zd 453, 462 (Del. Ch. 2008).

10 Id. at 462 (citations omitted).

" Danenbe);g 1). Fz`z‘r¢zwéx, In¢'., 58 A.f’)d 991, 995-96 (Del. Ch. 2012) (citing Mah¢znz' a EDIX Medz'a G})., In¢'., 935
A.zd 242, 245 (Del. 2007)).

 

provide Defendant with the best representation possible. Plaintiff also claims that it utilized
legal assistants to assist counsel in order to decrease the expenses Defendant incurred.

These proceedings were litigated in the Court of Chancery and Ferry testified that
opposing counsel were aggressive and the case required extensive pre-trial and trial
preparation. In considering the parties arguments, I find that Plaintiff did not breach its
agreement with Defendant. Considering the amount of time Plaintiff spent in litigating this
case_which was over the course of seven years_and the complexity of the case, Plaintiff
provided Defendant with more than adequate representation. The Court is not inclined to
second-guess Plaintiff° s judgment of how he utilized the services of other counsel in his firm.
The record supports a basis to conclude Plaintiff expended its resources appropriately and
designated certain individuals to complete tasks which was appropriate in their area of
expertise, thus sufficiently providing Defendant with legal representation.

Defendant also objects to the amount of attorney’s fees that he incurred, arguing that
the fees were unreasonable. After reviewing the evidence, l do not find Plaintiff° s argument
persuasive. Mr. Ferry has been a member of the Delaware Bar for more than thirty years,
and his practice focuses on estates and guardianships. In light of his experience, his hourly
rate of 1£25().00 per hour is more than reasonable.lg The Court also finds that Mr. Ferry’s
decision to delegate certain tasks to other counsel and to legal assistance was not only
reasonable, but it was also cost-effective, since those individuals billed at hourly rates less
than l\/[r. Ferry. Additionally, even when Defendant first contested his bill in 2014, he

acknowledged the time and effort that Plaintiff expended in defending him in the

13 B@wz`eu/ M¢mor II Maz'ntena)u'e Co)yf). a A//€z/aaz‘z'b, 2015 WL 4789762 at *3 (Del. Com. Pl. Apr. 30, 2012) (finding
that counsel’s $175.00 hourly rate was competitive in light of his nearly twenty-year experience).

 

7

guardianship matter, and stated that the outcome was fair.” He also stated that he was
planning on continuing to pay Plaintiff’ s fees, however, because he had retired, he needed to
review his expenses.zo In considering this acknowledgment, as well as l\/Ir. Ferry’s
experience, and the complexity of the case, I find that Plaintift’s attorney’s fees are
reasonable.
CONCLUSION

For the foregoing reasons, judgment is entered in favor of Plaintiff in the amount of

$4,890.85, cost and interest at the legal rate until paid. I also find for the Plaintiff on

Defendant’s counterclaim

IT IS SO ORDERED.

  


Chief]udge

Ferry v Chacko-OP May 2016

19 fee Pl. EX. 5. l
29 Id.